        Case 1:18-cv-09352-SN Document 100-16 Filed 10/26/20 Page 1 of 2




NY DOCS:615453.1 [99998.42025)
      Case 1:18-cv-09352-SN Document 100-16 Filed 10/26/20 Page 2 of 2

  From:    Nick Spanos nick@biocktech.com
Subject:
   Date:
           Re: Legal Memo stating Zap is a Utiliy Token
           January 28, 2019 at 5:58 AM America/Los_Angeles
                                                                                                N
     To:   Eric Dixon c~~~c;~~E,io~~ktr;cl~.~;<,n~

Do you have a copy? Maybe tony or Rani has it?


                                                                >
On Mon, Jan 28, 2019 at 7:01 AM Eric Dixon <ericCa~blocktech.com wrote:
  Nick: Is this the Mayne Miller letter? Can you forward that?
                                                               m> wrote:
  On Jan 27, 2019, at 10:49 PM, Mufti Ahmed <muft~blocktech.co


       Hi Eric,


       We are in starting the process of listing Zap on BitTrex.
                                                                       ve stating that Zap is
       The initial steps requires a memo from Zap's legal representati
       a utility token and not a security token.
                                                                            need to redevelop
        Nick mentioned you have this already, when you find it or if yo
                                                                 conver sation with BitTrex's
        it, please pass it on. Kumail and I will be driving this
        client engagement team.


           Tnx,
           Mufti




                                                                                       BTC003504
